Citation Nr: 0624590	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-05 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date prior to November 30, 
2000 for the grant of service connection for a depressive 
disorder.

2.  Entitlement to an effective date prior to November 30, 
2000 for a compensable rating for service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb






INTRODUCTION

The veteran served on active military duty from August 1982 
to May 1983.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in San Diego, California (RO).  

In his February 2004 substantive appeal, the veteran 
contended that a February 1984 rating decision was clearly 
and unmistakably erroneous in denying entitlement to service 
connection for a psychiatric disability.  It was also argued 
by the veteran's representative in the July 2006 Appellant's 
Brief that there was clear and unmistakable error (CUE) in a 
May 1990 rating decision which denied a compensable 
evaluation for service-connected left knee disability.  
Although a CUE claim can sometimes be inextricably 
intertwined with a claim for an earlier effective date, a CUE 
claim may not be inextricably intertwined with an earlier 
effective date claim if the earlier effective date claim is 
not dependent upon evidence of record at the time of the 
earlier decision being challenged on the grounds of clear and 
unmistakable error.  See generally Livesay v. Principi, 15 
Vet. App. 165, 177 (2001).  Under the circumstances of this 
case, the Board does not view the CUE claims to be 
inextricably intertwined with the earlier effective date 
issues currently on appeal.  Consequently, the newly raised 
CUE claims are hereby referred to the RO for appropriate 
action.  

For the reasons indicated below, the issues of entitlement to 
an effective date prior to November 30, 2000 for a 
compensable rating for service-connected left knee disability 
and whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disorder are being remanded to 
the RO via the Appeals Management Center in Washington, DC.  




FINDINGS OF FACT

1.  A claim for entitlement to service connection for 
psychiatric disability was received via FAX on November 30, 
2000.  A July 2002 rating decision granted entitlement to 
service connection for a depressive disorder and assigned a 
30 percent evaluation, effective November 30, 2000.  

2.  A depressive disorder was diagnosed on VA examination in 
June 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to November 30, 2000 
for entitlement to service connection for a depressive 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

An unsigned claim to reopen the issue of entitlement for 
service connection for psychiatric disability was received 
via FAX on November 30, 2000.  Thereafter, on December 13, 
2000, a signed claim for the above issue was received by VA 
from the veteran.  In May 2001, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information he was responsible for and the evidence that 
was considered VA's responsibility.  Service connection for a 
depressive disorder was granted by rating decision in July 
2002, with a 30 percent rating assigned effective November 
30, 2000.  Consequently, the service connection claim has 
been proven with a disability rating and effective date 
assigned and therefore VA's duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (2005) has been satisfied and is no 
longer applicable.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, providing a current 
examination of the veteran's service-connected depressive 
disorder is not relevant to the earlier effective date issue 
currently on appeal.  Consequently, the issue of entitlement 
to an effective date prior to November 30, 2000 for a grant 
of service connection for a depressive disorder will be 
decided on the evidence of record.  The Board also finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2005)  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran contends that the effective date for entitlement 
to service connection for a depressive disorder should be 
earlier than November 30, 2000, because he has had 
psychiatric problems since service and filed a claim in 1983.  

A claim for service connection for psychiatric disability was 
received by VA in September 1983.  The claim was denied by 
rating decision in February 1984, and the veteran was 
notified of the denial later in February 1984.  The veteran 
did not perfect his appeal as to this issue.  Accordingly, 
that decision was final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2005).  

An unsigned claim to reopen the issue of entitlement to 
service connection for psychiatric disability was received by 
FAX on November 30, 2000, and a signed copy of this claim was 
received by VA on December 13, 2000.  A July 2002 rating 
decision granted entitlement to service connection for a 
depressive disorder, and a 30 percent evaluation was 
assigned, effective November 30, 2000.  The veteran was 
notified of this decision and he timely appealed the 
effective date of the grant of service connection for a 
depressive disorder.  

According to the applicable law and regulation, the date of 
entitlement to an award of service connection based on a 
claim reopened after final disallowance, will be the dated of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Subsequent 
to the final rating decision dated in 1984, the first 
correspondence received from or behalf of the veteran 
evidencing a desire to apply for service connection for a 
psychiatric disorder was received by FAX on November 30, 
2000.  See 38 U.S.C.A. § 5110, 38 C.F.R. § 3.400.  The 
initial diagnosis of an acquired psychiatric disability was 
on VA examination in June 2001.  Accordingly, an effective 
date prior to the date of the claim, November 30, 2000, 
cannot be assigned.  In fact, as the first date evidencing a 
psychiatric disability was in June 2001, which is later than 
the date of receipt of the claim in November 2000, the 
veteran has been granted an effective date for his service-
connected depressive disorder that is earlier than he is 
legally entitled to.  Id.  

Based on the above findings, an effective date prior to 
November 30, 2000 for service connection for a depressive 
disorder is not warranted.  Finally, in reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to November 30, 2000 for the grant of 
service connection for a depressive disorder is denied.


REMAND

As noted above, VA's statutory "duty to notify" under the 
VCAA requires that VA notify a claimant of which portion of 
the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
VA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  VA is also 
required to notify a claimant of the evidence needed to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the instant case, there is no letter from the RO 
that provided the evidence needed to substantiate an 
increased rating for the veteran's service-connected left 
knee disorder.  There is also no letter from the RO to the 
veteran that provides the evidence needed to substantiate the 
veteran's claim for an effective date prior to November 30, 
2000 for a compensable rating for service-connected left knee 
disability.  Accordingly, VA has not met the statutory "duty 
to notify" under the provisions of the VCAA with regard to 
this claim.  Id. 

Therefore, this issue is remanded for the following actions:



1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2005) 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the RO 
must take appropriate steps to ensure 
that the veteran is given notification of 
any additional evidence to be provided by 
VA and of evidence that must be provided 
by the veteran, as well as notification 
of the evidentiary requirements for 
substantiating his claim for an effective 
date prior to November 30, 2000 for a 
compensable rating for service-connected 
left knee disability.  

2.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


